Citation Nr: 0412206	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  99-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.N.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran does not have skin cancer.


CONCLUSION OF LAW

Service connection for skin cancer is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of skin cancer.  The veteran's May 
1953 discharge examination showed normal clinical evaluation 
of the skin, lymphatcs.  

VA outpatient treatment records dated February 1985 to August 
1997 show no evidence of treatment for skin cancer.  An April 
1997 entry noted past medical history of skin cancer.  A June 
1997 treatment record diagnosed actinic keratosis of the arms 
and ears, xerosis, nevus, and dermatophytosis.

At his May 1998 RO hearing, the veteran testified that his 
skin cancer was caused by the summers in Korea.  He indicated 
that an unnamed woman at the VA Medical Center told him that 
he had skin cancer and she would freeze it off.  The veteran 
did not remember the dates only that it was probably removed 
one or two years earlier.  The veteran indicated that he had 
a mole removed and other moles were being watched.  

At his November 1998 VA examination, the examiner noted that 
there was no mention of skin cancers on the charts available, 
although the veteran reported he was being treated for skin 
cancers on both forearms.  On examination, the examiner noted 
multiple small, little depigmented areas on his forearms 
where the veteran reported he had been treated.  There was no 
evidence of skin rashes or fungus on the trunk in general, as 
well as the hands or feet in particular.  The diagnosis was 
minor dermatophytosis in the left foot, otherwise, no 
pathology seen on the skin examination.

A March 2000 VA outpatient treatment note indicated that the 
veteran had two soft raised moles, on in his left nasolabial 
fold and one on his right neck.  It was noted that they were 
clinically benign.  The examiner offered to excise them, but 
the veteran wanted them frozen off.  The examiner did not 
believe they were amenable to liquid nitrogen.

An April 2000 VA treatment record indicated that the veteran 
had two lesions excised from his left cheek.  The pathology 
report diagnosed intradermal nevus for both specimens.

A VA physician's assistant note dated January 2001 indicated 
that the veteran was seen for blisters on his hand that had 
become infected.  A note dated February 2001 showed that the 
veteran was seen for a follow-up of vesicular rash on his 
hands that was resolving.  It was noted that the veteran had 
two remaining healing lesions on the palm of his left hand.  
One appeared as if it had a dark foreign body in the center 
with a dry coarse layer of skin over it.  This was opened up 
and the dark foreign body material was removed.  There was no 
pustular drainage.  The remainder of the vesicles was all 
healing and dried up.  

A November 2002 VA cold injury examination noted no findings 
of skin cancer.

At his June 2003 VA skin examination, veteran reported being 
treated at a variety of VA dermatology clinics over many 
years and described having a variety of treatments, including 
freezing and excision of skin lesions.  The veteran was 
unsure of whether some of these were cancerous or not, but 
believed that some had been cancerous.  The examination of 
the skin was unremarkable.  The diagnosis was: history of 
skin cancer in the past, which was apparently of his right 
ear and right forearm.

Criteria

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 State. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).

The veteran filed a claim for service connection for a skin 
cancer in May 1997.  The RO decided this claim before the 
enactment of the VCAA in a rating decision dated March 1998 
in which the veteran was denied service connection for skin 
cancer.  For this reason, there was a procedural irregularity 
in the development of the claim in that the veteran was not 
provided with the information required under VCAA until after 
the initial decision.  However, as a result of the ongoing 
development of the claim, this unavoidable procedural 
irregularity did not result in prejudice to the claimant.  
The appellant was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claim was re-adjudicated in December 
2002.  

In April 2001, the RO sent the veteran a letter providing the 
notices required under VCAA.  In the letter of April 2001, 
the RO explained the information and evidence needed to 
substantiate his claim for service connection for skin cancer 
with specific references to the need to provide medical 
evidence, which established that disability has a 
relationship to service.  The letter also explained what 
portion of the evidence and information would be obtained by 
VA, noting, for example, that VA would attempt to obtain VA 
medical records or other medical treatment records that the 
claimant tells VA about.  With regard to the claimant's 
responsibilities in the development of the claim, the letter 
of April 2001 explained that the claimant needed to provide 
VA with such information as the names and addresses of 
persons and agencies having records relevant to the claim, 
along with a statement of the approximate time frames of the 
records.  Finally, the claimant was asked to tell VA about 
any information or evidence he wanted VA to try to get for 
him.  Thus, the letter of April 2001, as well as several 
other documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in April 2001, or over three 
years after the RO initially decided the case.  Both 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require 
that information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued for more 
than a year after April 2001, and the veteran participated in 
that development.  In the year following April 2001, the 
veteran underwent VA examinations in June 2003, and the 
veteran submitted additional medical evidence to the RO.  In 
December 2002 and February 2004, the RO reviewed evidence, 
re-adjudicated the claim, and sent the claimant supplemental 
statements of the case.

In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with an adequate opportunity 
to be heard with regard to the substantive matters covered in 
the notices.  In view of the development that has been 
undertaken in this claim, the requirements of VCAA have been 
met.  At this point, there is no reasonable possibility that 
further development would aid in the substantiation of the 
claim.  For this reason a remand for further development is 
not required.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The above findings disclose that there is no medical evidence 
that the veteran suffers from skin cancer.  Skin cancer was 
not demonstrated or diagnosed in the veteran during active 
duty or at any time after separation from service.  VA 
medical records show that the veteran that a VA examiner in 
June 1997 diagnosed actinic keratosis of the arms and ears, 
xerosis, nevus, and dermatophytosis and the veteran had 
benign raised moles removed from his left cheek in April 
2000.  At his June 2003 VA examination, the veteran reported 
having a variety of treatments, including freezing and 
excision of skin lesions and was unsure of whether some of 
these were cancerous or not.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for skin cancer.  However, there is no 
medical evidence of record, which establishes that the 
veteran currently has skin cancer.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case. In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.


ORDER

Entitlement to service connection for skin cancer is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



